Case: 14-11236      Document: 00513159036         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11236
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 18, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

WILLIAM CLAYTON SHEHANE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-122-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent William Clayton Shehane has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Shehane has filed a response, seeking appointment of counsel to
assist with his Anders response and with the appeal.                 We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11236   Document: 00513159036    Page: 2   Date Filed: 08/18/2015


                               No. 14-11236

as Shehane’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, Shehane’s
request for appointment of new counsel is DENIED, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2